EXHIBIT 10.1 2009 NON-QUALIFIED ATTORNEYS PLAN 2009 NON-QUALIFIED ATTORNEYS STOCK COMPENSATION PLAN 1. Purpose of Plan This 2009 NON-QUALIFIED ATTORNEYS STOCK COMPENSATION PLAN (the “Attorneys Plan”) of Noble Innovations, Inc. , a Nevada corporation (the “Company”) for attorneys associated with the Company, is intended to advance the best interests of the Company by providing those persons who have a substantial responsibility for its public SEC disclosure filings under the Exchange Act, with additional incentive and by increasing their proprietary interest in the success of the Company, thereby encouraging them to maintain their relationships with the Company. 2. Definitions For the Attorneys Plan purposes, except where the context might clearly indicate otherwise, the following terms shall have the meanings set forth below: “Board” shall mean the Board of Directors of the Company. “Committee” shall mean the Compensation Committee, or such other committee appointed by the Board, which shall be designated by the Board to administer the Attorneys Plan, or the Board if no committees have been established. The Committee shall be composed of one or more persons as from time to time are appointed to serve by the Board.
